 OIL, CHEMICAL AND ATOMIC WORKERS INT'L UNION629WE WILL NOT restrain or coerce Richard William Fields, or any other em-ployee of Yellow Cab Company,in exercising the rights guaranteed employeesin the National Labor Relations ActWE WILL give Richard William Fields whatever backpay he has lostCHAUFFEURSUNION LOCAL 265 INTERNATIONALBROTHERHOOD or TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICALabor OrganizationDated-------------------By-------------------------------------------(Rcpresent'itire)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other materialEmployees may communicate directly with the Board'sRegional Office, 830 MarketStreet, Room 703, San Francisco,California, TelephoneNo 556-6721,if they haveany question concerning this notice or compliance with its provisionsOil, Chemical and Atomic Workers International Union, AFL-CIO and its Local 8-718andUnited Nuclear Corporation, FuelsDivision.Case No 1-CB-877August 28, 1964DECISION AND ORDEROn May 15, 1964, Trial Examiner A Norman Somers issued hisDecision in the above-entitled proceeding, finding that Respondentshad engaged in and were engaging in certain unfair labor practicesviolative of Section 8(b) (1) (A) and 8(b) (2) of the Act and recom-mending that they cease and desist therefrom and take certain affirma-tive action, as set forth in the attached DecisionThereafter the Gen-eral Counsel, Respondents, and Charging Party filed exceptions to theTrial Examiner's Decision and supporting briefsIn addition, Re-spondents filed a reply brief to the exceptions of the Charging PartyPursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andJenkins]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committedThe rul-ings are hereby affirmedThe Board has considered the Trial Ex-aminer s Decision, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with certain additions 1The record discloses that on Tuesday, February 12, 1963,2 the Com-pany and Respondents executed a collective-bargaining agreement'Both the Charging Party and the General Counsel except to the Trial Examiner's failure to find that Respondents' filing of a grievance with respect to its dispute with theCompany was violative of the ActUnder the circumstances of this case,we find it un-necessary to pass upon this Issue2All dates refer to 1963 unless otherwise indicated148 NLRB No 72 630DECISIONS OF NATIONAL LABOR RELATIONS BOARD'which included a maintenance-of-membership clause."For payrollreasons, the effective date stated in the' contract was Monday,February 11.'On April 29, Respondents, by fetters, demanded payment of uniondues for January from 50 employees and informed them that paymentof such dues was a condition of their continued employment by theCompany. On May 14, Respondents, by letters, requested the Com-pany to demand that the 50 employees pay their January duespursuant to the maintenance-of-membership clause.Copies of theletters'demanding dues payment from the individual employees wereenclosed with the letters to the Company.In August, Respondents sent letters to 16 employees who, we find,had resigned prior to the signing of the contract on February 12,informing them that they were required to pay dues for February andsubsequent months as a condition of employment.4 On September 27and November 19, Respondents sent letters to the Company listingemployees who, Respondent stated, had failed to meet their duesobligation since February. Included in these lists were employees whohad resigned from the Union prior to February 12. -We agree with the Trial Examiner that Respondents, by attemptingto invoke the sanctions of the maintenance-of-membership clauseagainst employees for nonpayment of January dues and against em-ployees who had resigned from the Union prior to the signing of thecontract, violated Section 8(b) (1) (A) and (2).ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondents Oil, -Chemical and Atomic Workers International Union, AFL-CIO, anditsLocal 8-718, their officers, agents, representatives, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order.3The maintenance-of-membership clause provided as follows:agreement or who thereafter voluntarily joins 'the Union during the term of this agree-ment shall remain a member ofthe Unionin good standing as a condition of employ-ment by the Company. For the purpose of this article, an employee shall beconsidereda member of the Union in good standing if he tenders the periodic dues and the initia-tion fees uniformly required as a condition of employment*All except2 of these 16 employees,Petron and Torino, had also received. the letter of-April 29 requesting dues payment for January.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE, CASEThis case,with all parties represented,was heard before Trial Examiner'AT. NormanSomers in New Haven,Connecticut,on December 11, 12, and 13,-1963, on the OIL, CHEMICAL AND ATOMIC WORKERS INT'L UNION631amended complaint of the' General Counsel alleging (and answer of Respondents'denying) violations of Section 8(b)(2) and 8(b)(1) (A), of the Act.' The partieswaived oral argument but have filed briefs, which have been duly considered.Uponthe entire record (as corrected on notice;to the parties) and my observation of thewitnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERThe Charging Party,'United Nuclear Corporation, Fuels Division (hereinaftercalled the Employer or the Company), is a Delaware corporation, with its plant andoffice in New Haven, Connecticut. It sells and distributes nuclear fuels and relatedproducts in an amount exceeding $1 million a year, its operations having a substantialimpact onnational defense.The Board's commerce jurisdiction is undisputed.II. THE LABOR ORGANIZATIONS INVOLVEDOil, Chemical and Atomic Workers'International Union,AFL-CIOand its Local8-718(hereinafter respectively referred to as the International and the Local, and,where the sense so indicates,collectively referred to asOCAW or theUnion) arelabor organizations within the meaningof the Act.III.THE UNFAIR LABOR PRACTICEA. IssueOn February 12, 1963, the International and the Local executed a contract withtheCompany, containing a maintenance-of-membership clause.Thereafter, in-voking that clause, this Union made demands for payment of dues as a "conditionof employment," which the General Counsel attacks as violative of Section 8(b) (2)and 8(b) (1) (A) and not sheltered by the maintenance-of-membership contract?These were: (a) demand on 50 employees to pay the dues for January 1963, thatbeing the month before the 'contract was executed or took effect by its own terms;(b) demands for payment of dues for monthswithinthe term of the contract madeon 16 employees who are claimed to have effectively resigned from membershipin time to escape the obligation of the maintenance-of-membership clause._B. The achievement of membershipThe Charging Party, while going along with the General Counsel's theory ofliability, alternatively advances a more expanded theory, which calls for a briefdiscussion of the topic here considered.The International began to organize the employees of the Company early in1962.A provisional local was formed for these employees, but it did not receiveitscharter until November 1962, or about 4 months after the International wascertified by the Board after an employee election.Although the International'sconstitution sets forth a detailed series of steps for achieving membership (suchas approval of an application by a majority of the membership, formal initiation,and oath of membership to be taken by the "successful" applicant), in actual prac-tice,membership was extended on payment of the initiation fee of $5. Thereceipt, as issued before Respondent Local Was, chartered, credited the paying em-ployees with the dues for that month and stated that the next dues payment wouldbe for the month after certification.On the basis of the results of an employeeelection held in April 1962, the International was certified by the Board on July 17,1962.When the Respondent Local got its charter in November, all who paid the$5 initiation fee, either before then or in November of that month, received an"initiation fee receipt" showing them to have been initiated as of "12-31-62," thusmaking January 1963, the first month for which dues were payable by them.Thepractice of conferring membership on payment of initiation fee would seem to havecontinued throughout the material events here considered.This is exemplifiedby what happened on January 20, when the Union, during negotiation of the con-tract, held a strike vote meeting, and on February 3, when it held a meeting toratify an agreement reached by its negotiators with the Company a few days earlier.1Charge filed September 3, complaint issued October17, and amended complaint issuedNovember 8, 19632The validity of the contractas such is not in dispute. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDAny' employee who had not paid the initiation fee of $5, on, paying that amount,was admitted to themeetingand permitted to vote.Also, hisname wasentered bythe financial secretary on the roster of members in attendance.The General Counsel does not dispute that 'a membership relation thereby arose,which put any such employee to the necessity, of making a timely, resignation if hewanted to escape from the maintenance-of-membership obligation.The Employer,here the Charging Party, disputes this. 'It' suggests that no membership relationarose in the first place, because the requirements of membership under the con-stitution (termed therein as "mandatory") had not been observed.The Companyconcedes an exception in regard to one employee, Pasquale Luciano, who attendedan, organizationalmeeting back in April 1962, when all who attended, whetherthey paid the fee or not were sworn in en masse, it being understood that this con-ferred'membership only pn those who, like Luciano, paid or would pay the initiationfee.However, as to him and all persons who paid the fee at that early stage, theCharging Party points out that their receipts stated that their'next payment wouldbe due the month "after certification." . Since certification was achieved in July 1962,and those persons made no payments thereafter, the Charging Party urges thatthey-were thus more than 90 days in arrears, well before the contract was made,and hence under the constitution were no longer"in good standing"asmembersof OCAW when the maintenance-of-membership clause took effect.This, of course, expands upon the 'theory of liability on which the General Coun-sel relies, and it may well be questioned whether the Charging Party can thus ex-pand upon the theory of the complaint.The above apart, it would seem enoughthat the course of conduct between the Union and the paying employees waspremised upon the existence of a membership relation, wherein the Union grantedthem and they availed themselves of the prerogative of membership, includingparticipation and voting at membership meetings.In these'circumstances,the em-ployees in question would be estopped from repudiating the relationship abinitioonthe basis of circumstances preceding their acceptance of the prerogative of mem-bership, even if they had sought to do so.They never did so nor did they everdeputize the Company to try to do it for them.Accordingly, the considerationof the issues herein. will be premised upon the existence of a membership relation,and the question will be whether they made timely resignations; which were effec-tive to take them out of the operation of the maintenance-of-membership clause.-C. Themaintenance-of-membership clause and the resignationstinissueBy January 31, the Union's negotiating committeeand the Company reached abasic accord as to terms.The Company summarized them in an ("Outline ofAgreed Contract," which it'handed to the Union'snegotiators.These were readoff by the Union's officers to the assembled membership at the ratification -meetingheld on February 3.After a majority of the group voted in favor of ratification,the Company drafted a contract in formal terms, which it handed the Union'srepresentatives'on February 9.A final negotiatingsession was'held on February 12,which began about 1:30 p.m. 'and lasted about 3 hours.About 4:30 p.m. thatday; the agreement was signed by all parties, the contract stating its "effective date"to be February 11.3 The contract as signed incorporated the maintenance-of-member-Any employee who is a member in good standing of the Union as of thedate of this agreement or -who thereafter voluntarily joins the. Union duringthe term of this agreement shall remain a,,member of the Union in good stand-ing as a condition of employment by the Company. , For the purpose of thisarticle, an employee shall be considered a member of the Union in good.stand-ing if he tenders the periodic dues and the initiation fees uniformly required asa condition of employment."The claimed resignation of the 16 persons here in'issue came in the wake of aheated debate over the terms of the contract as read off at'the ratification meeting,the members of that group opposing it for various reasons.Five testified that theyorally announced their resignations to Paul Dyer, the Local's financial secretary, atthe end of the meeting (one of them following this up with Dyer that same week).In their case, the issue is not the timeliness of their action, since it was taken wellbefore the "date of the contract," however that term is construed, but of the effective-3 On the other hand, as later indicated, the "Outline of Agreed Contract," as read at theratification meeting, stated "the effective date will he the date of signing " OIL, CHEMICAL AND ATOMIC WORKERS INT'L UNION633ness of the action taken in communicating the fact of resignation. In the case ofthe remaining 11, the issue is the other way: they sent wires of resignation onFebruary 11 to the Local's president, which were read off to him before the start ofthe final negotiating session of February 12, so that while the means of communica-tion used is unassailable, the issue as to them is one of timeliness: were their wires,though received by the Union prior to execution of the agreement, nevertheless toolate because the agreement as signed stated that it was effective as of the-preced-ing day?D. The particulars of the resignation announcements1.The oral resignations of five at the ratification meetingThe five who testified they announced their resignations at the end of the ratifica-tion meeting are Robert Moore, Richard Petron, Francis Torino, Pasquale Luciano,and Nicholas Pergamelis.Each testified he so stated to Financial Secretary Dyer, whoacted as the door guard and as the keeper of the list of the members in attendance.Luciano and Pergamelis testified that immediately after the meeting had adjourned,before speaking to Dyer, they mounted the platform (where Hanlon, the Local'spresident, and Harold Sterling, the International's representative, had been conductingthe meeting), and expressed the same intention to Hanlon as well. It should be statedthat the International's constitution and the Local's bylaws are silent on the subjectof resigning, and in any event these documents had neither been distributed to norseen by the membership. The officials interrogated were hardly informative on thatscore.Luciano testified Hanlon made no reply and that Dyer answered "that was[Luciano's] privilege."Pergamelis testified he asked Hanlon "how I would go aboutresigning from the Union and he just looked at me and had a smirk and had no com-ment.So then I told him that I resigned." Pergamelis testified Hanlon had greetedLuciano's statement too with a "smirky smile" and that Dyer was silent when heannounced his resignation to him on the way out.Moore testified that on the way out,he "told Paul Dyer to strike [his] name from the records," and Dyer "grunted orsomething."Petron testified ,that on the way out he told Dyer he "wanted to resign"and Dyer replied something to the effect that "We'll see what we can do about it,"and that at this point Moore, who was with him, said "he wished that his name bestricken from the list or record or naper-" and he chimed in, saying "Well, thatgoes for me too."Torino testified that when he told Dyer on the way out that he"wanted to terminate [his] membership," Dyer retorted with "Well, what do youwant me to do about it," whereupon "I told him he could take it and do what hewanted with it, and I handed in my membership receipt card, and he didn't wantto accept it, so I put it on the table."Hanlon and Dyer neither affirmed nor denied that the above occurred.Theirtestimony was that at the end of the meeting there was a general milling around ofpeople who were firing all sorts of questions at them, that they could not singleout any of these five in memory from the rest of the group and so they had norecollection either way about whether these five approached them on the subject ofresigning.From what the General Counsel's witnesses testified concerning the generalatmosphere. there would seem to be little doubt of the tumult and excitement whichprevailed at the end of that meetingOf the five here discussed only Moore followedup the announcement of resignation with later actionFor the remainder of thatweek, he virtually hounded Dyer at the working area with reminders of it.He ap-proached Dyer four times that week and also on Monday, February 11, the day beforethe contract was executed .4Moore testified that: on Monday, the 4th. he asked Dyerif he had "taken [[his] name off the books"; the next day he asked him about theprocedure for resigning, and Dyer responded that "the only way [he] could get outwas not pay [his] dues for 90 days," and he retorted that "as far as I was concernedIwas out"; the next day, still at the job, he wrote out a letter of resignation, andhanded it to Dyer, saying, "Paul, I have a letter of resignation, and I'd like you tosign it showing that you received a letter of resignation from me," and Dyer "refusedto sign it, and he refused to look at it"; the day afterward, while they were in thecafeteria, "I asked him if he had submitted my resignation, and he was perturbed andhe said, `O K., so you resign, what the Hell do you want me to do about it"'; andfinally on Monday, February 11, he again was reminded by Moore of his resignation,Dyer asked him the reason, and he replied it was a "crummy contract" and "pointedout.how [he] lost money in the darn thing"; Dyer (after some discussion ofwhy Moore had refused to serve on the negotiating committee to which he had been*Moore testified that it was "common knowledge throughout the shop," thatthe finalmeeting for signing the contract was to take place on Tuesday, February 12. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDelected)said,"You only resigned to me," and Moore answered,"You're the seniorofficer as tar as I know that I can make contact with,and when I tell you somethingI may as well tell Hanlon or any of the officers." 5Dyer did not specifically address himself to these several conversations occurringafter the ratification meeting, but testified he had one with Moore about the subjectof resigning"within two or three week time period after that ratification meeting,"which put it well after the contract was signed.On being shown his pretrial af-fidavit,he admitted the accuracy of his statement in it that Moore tendered him theresignation paper "about a day or two after the meeting.maybe as much aweek," in either instance before the date of contract, -as'Moore testified.Dyer'saffidavit also stated(and he confirmed this at the hearing)that when he rejectedMoore's resignation, he "told him that the only way to get out of the Union was notto pay his dues for three months and fall out of being a member in good standing."Moore's testimony,thus impressively corroborated by Dyer, warrants beingcredited in its entirety and it is.This bears on how to evaluate Dyer's testimony thathe did not recall whether Moore first announced his resignation to him at the end ofthe ratification meeting.The various reminders Moore gave Dyer about it through-out the week would expectably give Moore's action on Sunday a special place inDyer's memory, whatever might be said for the others.This serves to underminehis claim that he did not recall that Moore told him at the ratification meetingthat he was resigning.Bearing on the case of the other four, whose resignations atthat time Dyer similarly testified he did not recall, is Dyer's testimony that variousemployees had asked him how they could resign and that on finding nothing aboutthe subject in the secretary-treasurer'smanual or the constitution other than the90-day default provision,he got "into the groove"of telling them"over and overagain" that they could only terminate their membership by failing to pay their duesfor 90 days.He admitted he said that to at least one employee at the ratificationmeeting, and while claiming he did no recall whether it was "one or several em-ployees," the most likely occasion for his being approached on the subject by morethan one employee,as he admitted had happened,would be that meetingThiscogently confirms that the five in question at least spoke to Dyer about the subjectof resigning.Being thus corroborated, they are credited on the score of havingtold Dyer(and Luciano and Pergamelis having also told Hanlon)they were resign-ing 6 In that connection,I find it difficult to believe that Dyer would not at leasthave remembered Moore's and Luciano's coming to him,because (apart fromMoore's follow-up action previously mentioned)they were specially prominent as"charter members"of the Local.Hanlon would have had reason to rememberLuciano's approach for the same reason. Being thus discredited on that score it isdifficult to credit Dyer's claimed lack of recollection concerning the other three andHanlon's concerning that of Pergamelis,as well as Luciano.Moore's case does not,of course,restmerely on the action he took at the ratification meeting,and unlessImisread Respondent'sbrief, the sufficiency of his follow-un action would notappear to be in contest.The sufficiency of the action taken by the other four isdeferred to the conclusionary discussion.2.The resignations wired in by 11 employees before the contract was executedThe names of the 11 employees in that category are stated in the footnote be-low 7About a day or two after the ratification meeting, some or all of themcame to Albert Pine,an old employee of the Company, who was hostile to unions.Each handed Pine a paper addressed to the Company's personnel manager,to whomPine delivered it at the writer's request,saying in substance he no longer wished5 President Hanlon admitted that the financial secretary has charge of membership lists,including entering the names of the new members and striking those who were terminatedThe initiation fee receipt is signed by the financial secretary0In that connection,I am not unmindful of certain infirmities in the testimonies ofLuciano and Torino concerning collateral detailsAfter giving due weight to them, I findthe circumstantial corroboration of their testimony,as well as its relative quality asagainst the opposing testimony,is sufficient to warrant their being credited,along withMoore, Pergamelis,and Petron,concerning the basic fact of having said at the meetingthat they resigned7They are:Andrew Candelora,Nicholas Candido,Fortunato Cocco,Lawrence Fusco,Salvatore Iovieno,Michal J Laccone,Robert Mingioni,Vincent Ponzo, David Zotti, FrankFerucci, and Frank Cusano OIL, CHEMICAL AND ATOMIC WORKERS INT'L UNION635to be represented by the Union and tendering his resignation.The personnel man-ager,in turn,gave them back to Pine.These employees then wrote out resigna-tions and requested Pine to wire them in to Local's President Hanlon at his home 8Pine gave the various messages on the telephone to Western Union and had themcharged on the respective telephone bills of these employees.The various -wiresare in evidence and though the wording is not in all instances identical,the followingis typicalof the group:BE INFORMED THAT AS OF THIS DATE, WE, THE UNDERSIGNEDRESIGN FROM LOCAL 8-718Ten of these wires were filed with Western Union by telephone on February 11.The telegraph company communicated them to Hanlon,six on the same day andthe remainder on the 12th, the latest at 10:35 a.m.The last or 11th wire wasUnion telephoned it in to Hanlon at 12:20 p.m., an hour and 10 minutes beforethe final, negotiating session at which the contract was signed. (Hanlon's home is15 miles awayfrom the plant.)Respondents contend that the wires came too late because the contract statedthat its effective date is February 11.That date was proposed by the Company tothe Union's officials when it handed them the draft of contract on February 9. Thereason was that February 11 fell on a Monday, when the Company's payroll weekbegins; and by making it effective on that day, it avoided the awkwardness of com-puting the employees' pay for that week on the basis of two different rates.Respondents argue that thereby the maintenance-of-membership clause became ret-roactively effective by that one day as well.Respondents' difficulty is that their onlycommunication to the membership on that subject was to the contrary.As statedbefore(supra,footnote 3), the "Outline of Agreed Contract" which the Union's offi-cials read-off to the membership at the ratification meeting provided as follows:31.0DURATION OF AGREEMENTAs in labor contractclausestentatively agreed 11-28-62 except that the effec-tive date will be date of signing and the expiration date will be two (2) yearslater.President Hanlon, during his testimony, conceded that the members had been given noinformation varying from the above.As previously mentioned(supra,footnote 4),Moore testified that it was "common knowledge throughout the plant" that the con-tract would be signed February 12, and the reasonable expectation of the rank and filewas that that fixed the deadline for their escape period.E.Concluding findings1.Concerning the demand for dues for January 1963, the monthpreceding the contractIt is settled that a union-security contract, even if legal under the 8(a)(3)proviso, is enforceable only in respect to "dues for the period of employment .during the term of the contract."Montgomery Ward & Co.,121 NLRB 1552, 1558;Monsanto Chemical Company,97 NLRB 517, 519. This is not to say that aunion is foreclosed from applying other sanctions for dues obligations validly in-curred during months other than the period of the union-security contract, suchas, for example, by a suit for debt in a State court. It is merely to say that whetheror not the members owe the dues as demanded, the only dues obligations to whichthe sanctions of the union-security contract can be applied consistently with Sec-tion 8(a)(3) of the Act are, those for the months within the contract period. SeeMarlin Rockwell,114 NLRB 553, cited inLocal 283, United Automobile, Aircraftand Agricultural Implement Workers of America, UAW-AFL-CIO (.WisconsinMotor Corporation),145 NLRB 1097, footnote 35.Respondents would not seemseriously to dispute this, but claim that the demand for the dues for January was notunlawful "under all the circumstances."The circumstances relied on were thatwhen the Union on April 29, 1963, demanded of the 50 employees in question that8Hanlon (who is an employee of the Company) testified he performs his business aspresident out of his homeThe Board's appearance form No. 1801 (which was placed onthe record after being checked by the respective parties) gives Hanlon's residence as theLocal's address 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey pay the January dues as a "condition of employment,"they were in defaultalso for the dues of February,March,and -April,and were subject to dischargefor the default for those 3 months.-The short answer is that the monthfor whichpayment was demanded under sanction of discharge was that of January, which wasoutside the period of the contract.What Respondents could have done becauseof the failure to pay the dues for February,March,and April, which were withinthe contract period, does not alter the legal posture of its efforts to invoke the sanc-tions of the contract to enforce payment of dues for -a monthoutsidethat period.2.Concerning the 11 who wired in their resignationsbefore execution of the contractAlthough these 11 are later in chronology than the 5 who announced theirresignations at the ratification meeting, I treat their situations first-because theirsis the more clear-cut issue.We are not confronted herewith thegeneral questionof whether a contract whose terms are stated to be retroactive to an earlier date isthereby also retroactive in respect to the escape period under a maintenance-of-membership clause.Even as thus generally stated, it can be readily seen thatif it were legally possible thus to make a maintenance-of-membership clause retro-actively effective,itwould invest the parties to a contract with power to shut offall avenues of escape from membership:this could be done by making the contractretroactive to a date preceding the one in which the members had cause even toknow that a maintenance-of-membership contract was under consideration.Pre-sumably this kind of consideration underlies the Board-sustained holding of theTrial Examiner inMay Department Stores, Inc., Kaufmann Division,133NLRB1096, 1109,footnote 16 that"notwithstanding the fact that the.contract wasmade retroactive.the execution date rather than the retroactive effective date[is] controlling insofar as application of the maintenance-of-merrtbership provisionsare [sic] concerned."We are not confronted with that issue in such an abstractposture.Even if the threshold presumption were the reverse of the holding inMay Department Stores,itwould not avail the Union here.This is because its onlycommunication to the membership on that subject was the "duration"clause in the"Outline of Agreed Contract" as read off at the ratification meeting, namely, that"the effective date will be the date of signing."At no time did Respondents actto inform the membership that the signals had been changed and that the opera-tive date would be one preceding the date of execution.Accordingly,even if, con-trary to what is apparently controlling doctrine, a maintenance-of-membershipclause could be made retroactively effective to a date preceding execution,the Unionwould be estopped from availing itself of it by virtue of the understanding it con-veyed to the membership at the ratification meeting and on which those who sentthe telegrams reasonably relied.I accordingly-find that the maintenance-of-membership obligation first achievedbinding force at the time of the execution of the contract on February 12, andthat the 11 employees here under discussion had timely terminated their membershipby the telegraphic resignations which were wired to and received by President Han-lon before that took place.93.The five who orally communicated their resignationsIn that category we have no problem in respect to Moore, since he followed up hisannouncement to Financial Secretary Dyer at the end of the ratification meetingwith reminders of it throughout the remainder of the week.Respondents urge that "the circumstances here require a written communicationfrom,the employees to the Union."Theydistinguish the contrary holding inMayDepartment Stores,133 NLRB 1096, 1109-1110,on the ground that there a union9Respondents claim such a result would offend the doctrine ofLocal Lodge No. 14211,IAM (Bryan Mfg Co.)v N L R B.,862 U.S 411 That case shields a contract which islegal on its face from being declared illegal on the basis only of circumstances surroundingits execution,which occurred before the 6-month limitation period stated in Section 10(b).The issue here is not the legality of the contract but its interpretation : were the employeesin question members of the Union as of the date the maintenance-of-membership clausebecame operative as to them9 Respondent's contention is that to hold that the clause didnot become retroactively effective as of the date appearing on the contract is, in effect, todeclare the clause illegalThis is not so. It is not a question of the legality of the clausebut when,within the contemplation of the parties involved(in this instance the Union inits relation to the employees),it reasonably and equitably can be said to have taken effect. OIL, CHEMICAL AND ATOMICWORKERS INT'LUNION637official"testified that the Union would honor oral resignations."Depriving that ele-ment of distinguishing force here is that the members had been given no informationregarding the requisite procedure for resigning.There was no provision concerningit in the constitution or the bylaws; the inquiries on that subject were greeted byPresident Hanlon(as one of thetwo employees who approached him on the platformdescribed him) with a "smirk";and Financial Secretary Dyer,by his own admission,told them they could not terminate their membership except by defaulting in paymentof dues for 3 months. This,in effect, meant doing so by rendering their jobs forfeit,so ,the employees were left to their own devices for avoiding this form of economichari-kari.In these circumstances,"the.employees[who] sought to terminatetheir union affiliations[were obliged merely to take]stepsreasonably calculated togive proper notice."[Emphasis supplied.]DistrictLodge 67,International Associa-tion of Machinists,AFL (Addressograph-Multigraph Corp.),110 NLRB727, 736.On the above score, the failure of the four other than Moore to follow up theirannouncement to Dyer at the end of the ratification meeting is in contrast withMoore's hounding Dyer throughout the week.The contrast would be invidious hadRespondents given any indication that they attached any importance to the kind ofcommunication employed. It is clear,however,from Dyer's responses to Moorethat no amount of followup on the part of the other four in this group would havedone any good.Nothing more clearly underscored this than Dyer's rejection of thewritten resignation whichMoore proffered him.Even if Respondents' positionthat a "written communication"was required for an effective resignation were other-wise meritorious,the rejection of that very kind of communication when tenderedserves to deprive them of standing to urge it here, since"it is an gold maxim of lawthat it compels no man to do a useless act." 10Giving that maxim even furtherreach here is the totality of Hanlon's and Dyer's responses to the resignation an-nouncements at the end of the ratification meeting.The claim that in the turmoil thatprevailedthey were in no position to pay particular attention to the resignationsannounced by these five persons is weakened by the fact that Dyer had the member-ship list with him and it would have been an easy matter to cross"their names off, asMoore and Petron specifically suggested.But whatever weight that excuse mightotherwise carry, it is sapped of significance by the indication given by Respondentsthat it would have made no difference how, when,where, or to whom these personscommunicated their resignations.Every action and every response to them andtoMoore was premised on a rejection of their capacity to resign at all, no matterwhat they did.Respondents'actions were, in effect,an anticipatory rejection of anysteps toward resignation above and beyond those taken by these persons at theratification meeting.The result was to render further action a futility and to depriveRespondents of standing to challenge the sufficiency of the means used by them toannounce their resignations.So, while the action of Moore during the remainderof the week establishes his timely resignation beyond peradventure of doubt, I findthat he had already effectively resigned at the end of the ratification meeting, alongwith the other four in the group here considered."4.The sections of the Act here transgressedThe demands for dues for which Respondent improperly sought to invoke the sanc-tions of the maintenance-of-membership clause were an attempt to cause the Em-ployer to discriminate against the employees,in violation of Section 8(a)(3).Re-30Williston on Contracts(1936Williston &Thompson ed ), sec 698 Au Nicholas Solimine, chief steward of Respondent Local, testified that he had a con-versation with Torino before sending out the "delinquent dues" notice of April 1963, inwhich Torino promised to pay up,as "soon as I catch up and get a little money ahead."Torino's testimony,to be sure, was the least persuasive of his groupYet,putting histestimony against that of Dyer,on the score of whether he handed back his card to Dyerat the end of the ratification meeting, I credit his testimony that he did.For the reasonsstated in the text, I have concluded that in the given circumstances here considered, hethereby effectively resigned from the Union.Torino,a witness for the General Counsel,who testified well before Solimine,was not asked about this conversation on cross-examination,so we have neither his version nor his explanation.But Solimine testifiedhe was "a pretty good friend"of Torino's and when he mentioned that he would"send outletters for the people who are delinquent,"Torino said, "I hate like heck to get one ofthem letters"Torino's statement is understandable in view of his apprehension over hisjobHe may have mistaken his rights,but in the light of all the particular circumstanceshere considered,I would not deem it as impugning his testimony concerning his profferedresignation at the end of the ratification meeting. 638DECISIONS OF-NATIONAL LABOR RELATIONS -BOARDspondents thereby violated Section, 8 (b) (2) of the Act.They were also a restraintand coercion upon the employees in the exercise of` their rights under Section 7,as were also the direct demands to them under threat of invoking these sanctions.Respondents thereby also violated Section 8(b) (1) (A) of the Act.The above applies to: (1) the demand for dues- for January 1963 made on the50 employees named in the appendix to the complaint, and (2)-the demand for duesfor February 1963 and thereafter made on the 5 employees who resigned at the endof the ratification meeting,12 and the 11 whose telegraphic resignations were received-IV.THE REMEDY'In essence, this case, unlike the common run of unfair labor practice proceeding,is one for the declaration of the rights of the parties under the contract.Respondents'future course hinges on the character of the adjudication of those rights.Accord-ingly, the injunctive requirement and the notices will be limited to a definition ofthose rights and a cease-and-desist requirement against going beyond them.14 -Upon the foregoing findings and conclusions and the entire record, I, pursuantto Section 10(c) of the Act, hereby issue the following:RECOMMENDED ORDERRespondents, Oil, Chemical and Atomic Workers International Union, AFL-CIO,and its Local 8-718, their officers, agents, representatives, successors, and assigns,shall:1.Cease and desist from:(a)Causing, attempting to cause, or threatening to cause or attempt to causethe Employer, United Nuclear Corporation, Fuels Division, to discharge or other-wise discriminate against any employee pursuant to the maintenance-of-membershipclause of the contract with said Employer in order to force payment of duesfor any month other than during the period embraced by said contract, or in orderto exact payment of dues for months within the term of the contract from anyemployee who was not a member when the contract was executed on February 12,1963, and who did not thereafter become a member during the term of the contract.(b) In any like or related manner restraining or coercing employees in the exer-cise of their rights under Section 7 of the Act.2.Take the following affirmative action, which it is hereby found will effectuatethe policies of the Act:-(a)Rescind the demand upon the various employees for the payment of dues forJanuary 1963 as a condition of employment and upon the said Employer to requirepayment of the dues for said month as a condition of employment.(b)Rescind the demand for payment, as a condition of employment, of duesfor months within the period of said contract, on the part of the following employees,who have been found to have resigned before the maintenance-of-membership pro-visions became operative as to them, namely:-Robert MooreFrank CoccoSalvatore IovienoRichard PetronMichael LacconeFrank CusanoFrancis TorinoDavid ZottiNicholas CandidoPasquale LucianoVincent PonzoLawrence FuscoNicholas PergamelisAndrew CandeloraFrank FerrucciRobert V. Mingione(c) Post in conspicuous places at their office and meeting place in New Haven,Connecticut (or its outlying vicinity), copies of the attached notice marked "Ap-pendix." 15Copies of said notice, to be furnished by the Regional Director, Re-32RobertMoore,Richard Petron, Francis Torino, Pasquale Luciano, and NicholasPergamelis13Robert V. Minglone, Frank Cocco. Michael Laccone, David Zotti, Vincent Ponzo,Andrew 'Candelora, Salvatore Jovino, Frank Cusano, Nicholas Candido, Lawrence Fusco,Frank Ferrucci.14The formal conclusions of law will be dispensed with, since they will not add to whatappears in paragraph 4 of the preceding section.is Should the Board adopt this Recommended Order, then, in place of "the Recom-mended Order of a Trial Examiner," the words used shall be "a Decision and Order "Should the latter In turn be enforced by a court decree, the words used shall be "a Decreeof the United States Court of Appeals, Enforcing an Order." OIL, CHEMICAL AND ATOMIC WORKERS INT'L UNION639gion 1, after being duly signed by official representatives of Respondents, shall beposted by them immediately upon receipt thereof, and maintained by them for 60consecutive days thereafter in conspicuous places, including all places where noticestomembers are customarily posted.Reasonable steps shall be taken by Respond-ents to insure that the notices are not altered, defaced, or covered by any othermaterial.(d)Mail or deliver to the Regional Director, Region 1, copies of said appendix,for posting by United Nuclear Corporation, Fuels Division, if willing, at its plantin New Haven, Connecticut, at all places where notices to the Company's employeesare customarily posted.(e)Notify said Regional Director, in writing, within 20 days from the date ofthis Recommended Order, what steps Respondents have taken to comply herewith.1e"If the Board should adopt this Recommended Order, the provision shall be modifiedto read "Notify said Regional Director, in writing, within 10 days from the date of theOrder, what steps Respondents have taken to comply herewith."APPENDIXTo ALL EMPLOYEES OF UNITED NUCLEAR CORPORATION, FUELS DIVISIONPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to carry out the policies of the National Labor Rela-tions Act, we hereby notify you that:WE WILL NOT cause or attempt to cause United Nuclear Corporation, FuelsDivision to discharge or otherwise discriminate against any employee pursuantto the maintenance-of-membership clause of our contract with said company,in order to enforce payment of dues for any month other than during the periodembraced by that contract, or in order to exact payment of dues from any em-ployee who was not a member of our Union at the time our contract with saidcompany was executed on February 12, 1963, and who did not thereafter be-come a member during the term of that contract.WE HEREBY rescind the demand made upon various employees for paymentof the dues for January 1963, as a condition of employment, and our demandon the company to require payment of dues for said month as a condition ofemployment.WE HEREBY rescind the demand for payment, as a condition of employment,of dues for months within the term of said contract on the part of the followingemployees who have been found to have resigned before the maintenance-of-membership provision became operative as to them, namely:Robert MooreFrank CoccoSalvatore lovienoRichard PetronMichael LacconeFrank CusanoFrancis TorinoDavid ZottiLawrence FuscoPasquale LucianoVincent PonzoNicholas CandidoNicholas PergamelisAndrew CandeloraFrank FerrucciRobert V. MingioneOIL, CHEMICAL AND ATOMIC WORKERSINTERNATIONAL UNION, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)OIL, CHEMICAL AND ATOMIC WORKERS INTER-NATIONAL UNION, LOCAL 8-718, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any other material.Any employees having a question concerning the above notice or what it re-quires may communicate by mail, telephone, or in person with the Board's RegionalOffice, 24 School Street, Boston, Massachusetts 02108, Telephone No. 523-8100.